DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I (claims 1-7) in the reply filed on 4/23/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Group 1 (claims 1-7) in the reply filed on 4/23/2019 is acknowledged.

This application is in condition for allowance except for the presence of claims 8-10, 16 directed to Groups II (claims 8-10) and III (claim 16) non-elected without traverse.  Accordingly, claims 8-10, 16 been cancelled.

Response to Arguments

Applicant’s arguments, see Remarks, filed 4/25/2022, with respect to previously presented claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter

Claim 1, 3, 5-7, 11-15 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the combination Kimura / Streefkerk nor any prior art combination available discloses:
 the recited controller functions invoked under 35 U.S.C. 112(f) regarding tilting the substrate chuck during a calibration step and subsequent tilting of the mold driver for imprinting procedures as recited in independent claim 1.
The structure of the controller is accorded full patentable weight when invoked properly under 35 U.S.C. 112(f).  The combination Kimura / Streefkerk, while disclosing tilting of a substrate chuck, is silent to a calibration step with feedback from the also recited sensor or any type of feedback/feedforward control of the substrate chuck and/or servo-motors which is required by the invocation of the controller under 35 U.S.C. 112(f).
To arrive at the claimed invention controller would require substantial reconstruction of the recited controller and apparatus and would have been well above the level of one of ordinary skill in the art before the effective filing date.
It would not have been within the level of skill of one of ordinary skill in the art to simply add the controller calibration function from another and distinct apparatus outside the field of endeavor of nanoimprinting (see Johnson – US 6498685 which has a calibrated tilting function in a lithography system) to the apparatus of the combination Kimura / Streefkerk to arrive at the claimed invention before the effective filing date.
Therefore, these functions of the controller, and consideration of the claimed subject matter as a whole are considered to overcome the rejection presented in view of Kimura / Streefkerk.  
Therefore, claim 1 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743